         Case 1:19-cr-00676-PGG Document 76 Filed 03/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               -against-                                               ORDER

ALEXEI SAAB,                                                      19 Cr. 676 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               A telephone conference will take place on March 15, 2021 at 9:00 a.m., per

defense counsel’s request. (See Dkt. No. 75)

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The parties should call in at the

scheduled time and wait on the line for their case to be called. At that time, the Court will un-

mute the parties’ lines. By March 10, 2021, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       March 7, 2021
